NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA,

                                 Plaintiff,                              OPINION & ORDER
                          V.
                                                                         l8-cr-00576 (WHW)
 ROGER THEN,

                                 Defendant.

Walls, Senior District Judge

       Defendant Roger Then moves for reconsideration of his sentence. ECF No. 24. Mr. Then

pled guilty to one count of an indictment that charged him with a violation of civil rights in

violation of 1$ U.S.C.   § 4 (Misprision of Felony).   Specifically, Mr. Then, as a Patterson Police

Officer, videotaped his partner, Ruben McAusland, assaulting a hospital patient in the officers’

care. Mr. Then also concealed the attack afterwards. On April 2, 2019, this Court sentenced Mr.

Then to six months in the custody of the Bureau of Prisons, followed by supervise release of one

year. ECF No. 20. Mr. Then was also ordered to pay restitution in the amount of $32, 892.42,

due immediately. Id. The restitution order was joint and several with Mr. McAusland. See ECF

No. 26 at 1. Mr. Then challenges the restitution judgment. He argues that under the Mandatory

Victim Restitution Act (MVRA), his actions were “not the direct and proximate cause of the

injuries caused by Officer McAusland.” Mot. Br. at 24. The Government agrees, stating that “the

Court should revise its judgment of conviction and vacate the restitution award against [Then].”

ECFNo. 26at 1.

       “As its name suggests, the Mandatory Victims Restitution Act, which was enacted by

Congress in 1996. mandates that defendants who are convicted of or plead guilty to certain
NOT FOR PUBLICATION


crimes pay restitution to their victims. The purpose of the statute is, to the extent possible, to

make victims whole, to fully compensate victims for their losses, and to restore victims to their

original state of well-being.” United States v. Quillen, 335 F.3d 219, 222 (3d Cir. 2003) (internal

quotations omitted). The statute defines as a victim as “a person directly and proximately harmed

as a result of the commission of an offense for which restitution may be ordered including, in the

case of an offense that involves as an element a scheme, conspiracy, or pattern of criminal

activity, any person directly harmed by the defendant’s criminal conduct in the course of the

scheme, conspiracy, or pattern.” 1$ U.S.C.          §   3663A(a)(2). “[R]estitution must be limited to an

amount pegged to the actual losses suffered by the victims of the defendant’s criminal conduct,

and based upon losses directly resulting from such conduct.” Quillen, 335 F.3d at 226. The Third

Circuit has instructed that restitution “should not be ordered in respect to a loss which would

have occurred regardless of the defendant’s conduct.” United States v. fallon, 470 F.3d 542, 549

(3d Cir. 2006). Here, the victim would have been injured regardless of Mr. Then’s videotaping of

the incident and subsequent concealment of its occurrence.

        It is hereby ORDERED that the Court vacates the Restitution portion of its Amended

Judgment as to Mr. Then, filed April 16, 2019 (ECF No. 23). Mr. Then owes no restitution.1




DATE:
                           Al
                                                        Senior United States District Court Judge




 This order as to Mr. Then has no effect on Mr. McAusland’s restitution order, which stands in full.

                                                           2
